Title: To James Madison from John Fitch, 25 February 1788
From: Fitch, John
To: Madison, James


Honoured Sir
New York the 25 February 1788
I beg leave to make you acquainted with a late proposition I made to the Committee of Congress, which was founded on the following Certificate, by a Gentleman inhabitant of the Natchies—A Coppy.
The most common custom of Navigating up the River Mississippi from the City of New Orleans to the Illinois are as followeth Viz—
They commonly employ one man to every ton on Board, their wages for the trip about one hundred dollars each, their provisions and a pint of Taffy pr day found them, dureing their passage thether—John Woods.
Propositions &c—I suppose each man with his Baggage and Oar to Weigh 200 lbs., I suppose provisions and liquor for 30 men 100 days at 3 lb. pr man pr. day to be 9,000 lb., in all 15,000. Taffy for 100 days at ½ a dollar pr Gallon is 187½ Dollars, provisions for 100 days at ⅛ of a dollar pr day is 375 Dollars, wages 3,000 dollars in all is 3562½ dollars. Therefore propose that I am restricted to make and navigate a Boat from New Orleans to the Illinois of 60 tons burthen for 3562½ dollars, or in other words I say, I will build a Boat with the Engine and all compleat every trip, and transport the goods at half the price they now cost, or pay for said Lands, and give indisputable security for the performance. (How the Committee will report I do not know, but if they can look upon me to be serious, and these to be facts, I should fain hope they would not Treat it with Contempt.) At the same time I have prayed them to make certain stipulations to a Boat on the Delaware, which with other matters will here be too tedious, and shall be happy if I have not already exceeded the bounds of modesty, and may once more be permitted to subscribe myself your most Devoted and Very Humble Servant
John Fitch
